SECURITIES ACT FILE NO. 333-74995 INVESTMENT COMPANY ACT FILE NO. 811-04692 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No. 17 And Registration Statement Under The Investment Company Act of 1940 Amendment No. 48 EMERGING MARKETS GROWTH FUND, INC. (Exact Name of Registrant as Specified in Charter) 11100 Santa Monica Blvd., 15th Floor Los Angeles, California 90025 (Address of Principal Executive Offices) Registrant’s Telephone Number, including area code: (310) 996-6000 Laurie D. Neat Capital International, Inc. 333 South Hope Street, 55th Floor Los Angeles, California 90071 (Name and Address of Agent of Service of Process) Copies of Communications to: Robert W. Helm, Esq. Dechert LLP 1treet, N.W. Washington, D.C. 20006 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective immediately pursuant to paragraph (b) of Rule 485. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of Los Angeles, and State of California on the19th day of September, 2011. EMERGING MARKETS GROWTH FUND, INC. By: Victor D. Kohn /s/ Victor D. Kohn Victor D. Kohn President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed below on September 19, 2011 by the following persons in the capacities indicated. Signature Title (1)Principal Executive Officer: Victor D. Kohn /s/ Victor D. Kohn President and Victor D. Kohn Chief Executive Officer (2)Principal Financial Officer and Principal Accounting Officer: Michael A. Felix /s/ Michael A. Felix Vice President Michael A. Felix and Treasurer (3) Directors: Walter G. Borst* Director Gary Bruebaker* Director Paul N. Eckley* Director David I. Fisher* Director Beverly L. Hamilton* Director Raymond Kanner* Director /s/ Victor D. Kohn (Victor D. Kohn) Director L. Erik Lundberg* Director Helmut Mader* Director John P. Rohal* Director William Robinson* Director Aje K. Saigal* Director Shaw B. Wagener* Director David H. Zellner* Director *By: /s/Laurie D. Neat (Laurie D. Neat, pursuant to a power of attorney filed herewith) Counsel represents that the amendment does not contain disclosures that would make the amendment ineligible for effectiveness under the provisions of Rule 485(b). /s/ Walter R. Burkley Walter R. Burkley POWER OF ATTORNEY I, Walter G. Borst, the undersigned director of Emerging Markets Growth Fund, Inc., a Maryland corporation, do hereby constitute and appoint Shaw B. Wagener, Victor D. Kohn, Peter C. Kelly, Nelson N. Lee, Walter R. Burkley and Laurie D. Neat, each of them singularly, my true and lawful attorneys-in fact, with full power of substitution, and with full power to each of them, to sign for me in my name in the appropriate capacities, all Registration Statements of Emerging Markets Growth Fund, Inc. on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U.S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EFFECTIVE this 30th day of November, 2010. /s/ Walter G. Borst Walter G. Borst Director POWER OF ATTORNEY I, Gary Bruebaker, the undersigned director of Emerging Markets Growth Fund, Inc., a Maryland corporation, do hereby constitute and appoint Shaw B. Wagener, Victor D. Kohn, Peter C. Kelly, Walter R. Burkley and Laurie D. Neat, each of them singularly, my true and lawful attorneys-in fact, with full power of substitution, and with full power to each of them, to sign for me in my name in the appropriate capacities, all Registration Statements of Emerging Markets Growth Fund, Inc. on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U.S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EFFECTIVE this 22nd day of June, 2011. /s/ Gary Bruebaker Gary Bruebaker Director POWER OF ATTORNEY I, Paul N. Eckley, the undersigned director of Emerging Markets Growth Fund, Inc., a Maryland corporation, do hereby constitute and appoint Shaw B. Wagener, Victor D. Kohn, Peter C. Kelly, Nelson N. Lee, Walter R. Burkley and Laurie D. Neat, each of them singularly, my true and lawful attorneys-in fact, with full power of substitution, and with full power to each of them, to sign for me in my name in the appropriate capacities, all Registration Statements of Emerging Markets Growth Fund, Inc. on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U.S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EFFECTIVE this 3rd day of March, 2011. /s/ Paul N. Eckley Paul N. Eckley Director POWER OF ATTORNEY I, David Fisher, the undersigned director of Emerging Markets Growth Fund, Inc., a Maryland corporation, do hereby constitute and appoint Shaw B. Wagener, Victor D. Kohn, Peter C. Kelly, Nelson N. Lee, Walter R. Burkley and Laurie D. Neat, each of them singularly, my true and lawful attorneys-in fact, with full power of substitution, and with full power to each of them, to sign for me in my name in the appropriate capacities, all Registration Statements of Emerging Markets Growth Fund, Inc. on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U.S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EFFECTIVE this 22nd day of August, 2011. /s/ David Fisher David Fisher Director POWER OF ATTORNEY I, Beverly L Hamilton, the undersigned director of Emerging Markets Growth Fund, Inc., a Maryland corporation, do hereby constitute and appoint Shaw B. Wagener, Victor D. Kohn, Peter C. Kelly, Nelson N. Lee, Walter R. Burkley and Laurie D. Neat, each of them singularly, my true and lawful attorneys-in fact, with full power of substitution, and with full power to each of them, to sign for me in my name in the appropriate capacities, all Registration Statements of Emerging Markets Growth Fund, Inc. on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U.S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EFFECTIVE this 3rd day of March, 2011. /s/ Beverly L. Hamilton Beverly L. Hamilton Director POWER OF ATTORNEY I, Raymond Kanner, the undersigned director of Emerging Markets Growth Fund, Inc., a Maryland corporation, do hereby constitute and appoint Shaw B. Wagener, Victor D. Kohn, Peter C. Kelly, Nelson N. Lee, Walter R. Burkley and Laurie D. Neat, each of them singularly, my true and lawful attorneys-in fact, with full power of substitution, and with full power to each of them, to sign for me in my name in the appropriate capacities, all Registration Statements of Emerging Markets Growth Fund, Inc. on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U.S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EFFECTIVE this 3rd day of March, 2011. /s/ Raymond Kanner Raymond Kanner Director POWER OF ATTORNEY I, L. Erik Lundberg, the undersigned director of Emerging Markets Growth Fund, Inc., a Maryland corporation, do hereby constitute and appoint Shaw B. Wagener, Victor D. Kohn, Peter C. Kelly, Walter R. Burkley and Laurie D. Neat, each of them singularly, my true and lawful attorneys-in fact, with full power of substitution, and with full power to each of them, to sign for me in my name in the appropriate capacities, all Registration Statements of Emerging Markets Growth Fund, Inc. on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U.S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EFFECTIVE this 22nd day of June, 2011. /s/ L. Erik Lundberg L. Erik Lundberg Director POWER OF ATTORNEY I, Helmut Mader, the undersigned director of Emerging Markets Growth Fund, Inc., a Maryland corporation, do hereby constitute and appoint Shaw B. Wagener, Victor D. Kohn, Peter C. Kelly, Nelson N. Lee, Walter R. Burkley and Laurie D. Neat, each of them singularly, my true and lawful attorneys-in fact, with full power of substitution, and with full power to each of them, to sign for me in my name in the appropriate capacities, all Registration Statements of Emerging Markets Growth Fund, Inc. on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U.S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EFFECTIVE this 3rd day of March, 2011. /s/ Helmut Mader Helmut Mader Director POWER OF ATTORNEY I, William B. Robinson, the undersigned director of Emerging Markets Growth Fund, Inc., a Maryland corporation, do hereby constitute and appoint Shaw B. Wagener, Victor D. Kohn, Peter C. Kelly, Nelson N. Lee, Walter R. Burkley and Laurie D. Neat, each of them singularly, my true and lawful attorneys-in fact, with full power of substitution, and with full power to each of them, to sign for me in my name in the appropriate capacities, all Registration Statements of Emerging Markets Growth Fund, Inc. on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U.S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EFFECTIVE this 3rd day of March, 2011. /s/ William B. Robinson William B. Robinson Director POWER OF ATTORNEY I, John Rohal, the undersigned director of Emerging Markets Growth Fund, Inc., a Maryland corporation, do hereby constitute and appoint Shaw B. Wagener, Victor D. Kohn, Peter C. Kelly, Walter R. Burkley and Laurie D. Neat, each of them singularly, my true and lawful attorneys-in fact, with full power of substitution, and with full power to each of them, to sign for me in my name in the appropriate capacities, all Registration Statements of Emerging Markets Growth Fund, Inc. on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U.S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EFFECTIVE this 18th day of July, 2011. /s/ John Rohal John Rohal Director POWER OF ATTORNEY I, Aje K. Saigal, the undersigned director of Emerging Markets Growth Fund, Inc., a Maryland corporation, do hereby constitute and appoint Shaw B. Wagener, Victor D. Kohn, Peter C. Kelly, Nelson N. Lee, Walter R. Burkley and Laurie D. Neat, each of them singularly, my true and lawful attorneys-in fact, with full power of substitution, and with full power to each of them, to sign for me in my name in the appropriate capacities, all Registration Statements of Emerging Markets Growth Fund, Inc. on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U.S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EFFECTIVE this 3rd day of March, 2011. /s/ Aje K. Saigal Aje K. Saigal Director POWER OF ATTORNEY I, Shaw B. Wagener, the undersigned director of Emerging Markets Growth Fund, Inc., a Maryland corporation, do hereby constitute and appoint Victor D. Kohn, Peter C. Kelly, Nelson N. Lee, Walter R. Burkley and Laurie D. Neat, each of them singularly, my true and lawful attorneys-in fact, with full power of substitution, and with full power to each of them, to sign for me in my name in the appropriate capacities, all Registration Statements of Emerging Markets Growth Fund, Inc. on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U.S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EFFECTIVE this 22nd day of August, 2011. /s/ Shaw B. Wagener Shaw B. Wagener Director POWER OF ATTORNEY I, David H. Zellner, the undersigned director of Emerging Markets Growth Fund, Inc., a Maryland corporation, do hereby constitute and appoint Shaw B. Wagener, Victor D. Kohn, Peter C. Kelly, Nelson N. Lee, Walter R. Burkley and Laurie D. Neat, each of them singularly, my true and lawful attorneys-in fact, with full power of substitution, and with full power to each of them, to sign for me in my name in the appropriate capacities, all Registration Statements of Emerging Markets Growth Fund, Inc. on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U.S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EFFECTIVE this 3rd day of March, 2011. /s/ David H. Zellner David H. Zellner Director Exhibit Index Exhibit No. Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
